                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION

WINESTORE HOLDINGS, LLC,         )
                                 )                   Civil Action No. 3:18-cv-467-RJC-DCK
      Plaintiff,                 )
                                 )
v.                               )                            NOTICE OF APPEAL
                                 )
JUSTIN VINEYARDS & WINERY LLC and)
THE WONDERFUL COMPANY LLC,       )
                                 )
      Defendants.                )
                                 )

       Notice is hereby given that Winestore Holdings, LLC, plaintiff in the above named case,

hereby appeals to the United States Court of Appeals for the Fourth Circuit from the Judgment in

Case (ECF Entry 24) and related Order (ECF Entry 23) entered in this action on September 18,

2019, which overruled Plaintiff’s Objections (ECF Entry 20) to Magistrate Judge’s

Memorandum and Recommendation (ECF Entry 19) and granted Defendants’ Motion to Dismiss

(ECF Entry 5).

       Dated: October 18, 2019                     Respectfully submitted,

                                                   s/ J. Mark Wilson
                                                   J. Mark Wilson
                                                   N.C. State Bar No. 25763
                                                   Kathryn G. Cole
                                                   N.C. State Bar No. 39106
                                                   MOORE & VAN ALLEN PLLC
                                                   Bank of America Corporate Center
                                                   100 North Tryon Street, Suite 4700
                                                   Charlotte, NC 28202-4003
                                                   Telephone: (704) 331-1000
                                                   Facsimile: (704) 331-1159
                                                   Email: markwilson@mvalaw.com
                                                           katecole@mvalaw.com

                                                   Attorneys for Winestore Holdings, LLC




      Case 3:18-cv-00467-RJC-DCK Document 26 Filed 10/18/19 Page 1 of 1
